Exhibit 10.1

SHARE CANCELLATION/RETURN TO TREASURY AGREEMENT

THIS AGREEMENT made the 5th day of May, 2010



BETWEEN:

Convenience TV Inc.
(the "Company")

AND:

Rhonda Esparza
("Esparza")



WHEREAS:



The Company's board of directors has approved a forward split of the Company's
common stock on a 7 for 1 basis

Esparza is the holder of 28,000,000 post split shares of the Company's common
stock and agrees herein to cancel 27,800,00 of such shares (the "Esparza
Shares");

Esparza agrees to the cancellation of the Esparza Shares as he is no longer
affiliated with the current directors or officers of the Company, has no
involvement with the Company's current or proposed business operations and seeks
to benefit the Company's minority shareholders with such cancellation; and

Each of the Company and Esparza deem it to be in their respective best interests
to immediately cancel the Esparza Shares.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto), the parties hereby agree to and with each other as follows:

CANCELLATION OF ESPARZA SHARES

1.1 The Esparza Shares shall be cancelled effective on the date of this
Agreement.

RELEASE

2.1 Esparza, together with his affiliates, shareholders, heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its respective directors, officers, shareholders, employees and
agents, and their respective successors and assigns, of and from all claims,
causes of action, suits and demands whatsoever which Esparza ever had, now or
may have howsoever arising out of the original grant and this cancellation of
the Esparza Shares.

COUNTERPARTS

3.1 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument.

 

--------------------------------------------------------------------------------

- 2 -


Electronic Means

4.1 Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

Further Assurances

5.1 As and so often as may be required, the parties will execute and deliver all
such further documents, do or cause to be done all such further acts and things,
and give all such further assurances as in the opinion of the Company or its
counsel are necessary or advisable to give full effect to the provisions and
intent of this Agreement.

Proper Law

6.1 This Agreement will be governed by and construed in accordance with the law
of the State of Nevada.

Independent Legal Advice

7.1 By signing this Agreement, Esparza confirms that he fully understands this
Agreement and (a) has obtained independent legal advice or (b) waives the right
to obtain independent legal advice.

IN WITNESS WHEREOF

the parties have executed and delivered this Agreement.



CONVENIENCE TV INC.

Per:   /s/ NORMAN KNOWLES
        Authorized Signatory




RHONDA ESPARZA

/s/ RHONDA ESPARZA

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------